EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
In claim 10, line 7, delete --a said-- and replace with “said”;
No authorization for this examiner’s amendment was necessary since the amendments were made in order to comply with 35 U.S.C. 112.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 10-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the structure of the protective device regarding said anchor mast system further having an anchor point and a cantilever portion provided on said standing portion, said cantilever portion having an upper end region opposite the horizontally running pivot axis, said cantilever portion being mounted on said standing portion so as to be rotatable about an axis of rotation relative to said standing portion and having a free end directed upward in a starting position, and connected to the personal protective equipment at said anchor point; a pivot drive disposed in a region of said receiving housing; and a mechanical sensor disposed in said pivot drive or in said cantilever portion, said mechanical sensor, in an event of a load action on said anchor point for the personal protective equipment that is greater than a predetermined triggering force, acting directly or indirectly on said pivot drive and leading to an immediate activation thereof and triggering a safety function, by means of the safety function said standing portion and said cantilever portion are adjusted from an extended, upwardly directed said starting position into an angled safety position, in which said anchor point takes up a position adjusted downward relative to said standing base and at a same time away from said tilting edge of said standing base in a direction of said receiving housing, as set forth in the claims in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        April 2, 2021